Nunn, J.
(dissenting). The only point of difference between myself and Associates grows out of the language of the opinion concerning the letters found in the possession of Ellis. I agree that it was proper to introduce the letters, but am of the opinion that the trial judge should at the time have admonished the jury that they were not to be considered as evidence against him, unless the jury believed that the Commonwealth had by evidence connected him in some way with the writing or composition of the letters, and had reference to the charge laid in the indictment.